Title: From John Adams to François Adriaan Van der Kemp, 19 December 1811
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Decr. 19. 1811

Lord! Lord! What a Coat you have cutt out? It would require an hundred Taylors for twenty years to make it up. I would not undertake to make a Button hole in it, during the whole Remainder of my Life.
I thank you however, for the sketch of your contemplated Work.
I shipped, on board the Carriage of my Son in Law Colonel William Stevens Smith the two first Volumes of The Memoirs of your American Academy of Arts and Sciences. They are now at a Place called Smiths Valley, in a Town called Lebanon, about four miles from Hamilton, a Post Town, where my Grandson John Adams Smith is Postmaster. If you can Send for them you will find them at the Valley. I had not the third Volume: but will endeavour to send it to you next Summer.
To what a Stupendous height, has your state of New york grown in twenty years? Of how much greater Importance has it become, unembarrassed as it is with Slaves, in a commercial Agricultural, manufacturing, military and political View, than Virginia? You will undoubtedly soon feel your Importance, but I hope you will adopt the equitable Mercantile Maxim “Live and let live,” and not ride So high a Horse as Virginia has.
There Seems to be a Storm arising and I can have little hope of living to See fair Weather again. A War will introduce great Changes in America: but none which can redound to my honour or profit or pleasure whatever it may do to yours. The United States can Sustain no ultimate Injury from it. On the contrary it will lay a Sure and certain Foundation for great and durable Power. Whether they will Use it well or ill, but be left to Time to reveal.
God prosper long our noble States / So sings and So prays your old Friend.

John Adams